 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERNATIONAL HARVESTERCOMPANYandINTERNATIONAL ASSOCIA-TION OFMACHINISTS,LODGENo.55, AFL, PETITIONER.CaseNo.10-RC-2887.January 01, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Edwin R. Hancock, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed._Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Employer contends that its contract with Federal Labor UnionNo. 24105, AFL,' is a bar to this proceeding.The Petitioner argues,however, that the contract is no bar as FLU is now defunct.Since its certification by the Board in 1946, FLU has entered into sev-eralbargaining agreements with the Employer.The current contract,which is herein raised as a bar, was executed on February 28 1952, andcarries aFebruary 28, 1957, termination date.2The record shows thatemployee support of FLU declined over a period of several years,culminating in a union meeting on April 1, 1954, at which all remain-ing members of the union either formally withdrew or were suspendedfor nonpayment of dues. Since that meeting, FLU has had no of-ficers or members, has collected no dues, has failed to pay its per capitadues to the AFL, and has engaged in no activities whatsoever.Therecord further shows that there was at the time of the hearing nointention to revive FLU, which despite its nonpayment of per capitadues, had not then had its charter revoked by the AFL.FLU did notappear, nor did it request to appear, at the hearing or at any otherstage of this proceeding.In view of the foregoing, we find that FLUis defunct and that, consequently, its outstanding contracts with theEmployer are no bar to this proceeding.,'Accordingly, it isunneces-iHereinafterreferredto as FLUMembership in FLU waslimited to employees of theEmployer at its Knoxville,Tennessee,motortruckservice station.2 In addition to their basic contract, the Employer and FLU alsoentered into certainother independentagreementsin 11952 or earlier which dealt withlimited matters suchas health and welfareand pension plans.At the time of the hearing,the employees werestill participatingin the programs provided in these agreements and enjoying any result-ing benefits3Arthur C. Harvey Company,110 NLRB 338.111 NLRB No. 15. CORNELL-DUBILIER ELECTRIC CORPORATION277sary to consider whether the contract is not a bar on any other basisurged by the Petitioner.The Employer further contends that should the Board direct anelection herein that such election should be limited to determiningwhether or not the Petitioner should administer the existing contractscovering the requested unit.However, we find it unnecessary in thisproceeding to pass upon this issue.'4.We find, in accordance with the stipulation of the parties thatthe following employees of the Employer constitute a unit appropriatefor purposes of collective bargaining within the meaning of Section 9(b) of the Act:All mechanics, mechanics' helpers, apprentices, and leadmen at theEmployer's Knoxville, Tennessee, motortruck service station, exclud-ing clerical employees, guards, all other employees at the Employer'sKnoxville motortruck branch of the Nashville motortrucksales dis-trict,assistantforemen, foremen, the manager, and all other super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]*Wales-Strippit Corporation,110 NLRB 951 ;Arthur C Harvey Company, supra; Bos-ton Machrne Works Company,89 NLRB 59 Chairman Farmer deems the issue presentedhere substantially different from that of theBoston Machinecase, and therefore, thoughagreeing with the majority decision herein, finds it unnecessary to rely upon the rule ofthat decision.Member Rodgers believes that under the circumstances of this case, if thePetitioner is certified as a result of the election directed herein, it should be deemed toassumethe rights and obligations conferred by the existing contract.CORNELL-DUBILIER ELECTRICCORPORATIONandINTERNATIONALUNIONOF ELECTRICAL, RADIO AND MACHINE WORKERS,CIO.Case No.11-CA-642.January 24,1955Decision and OrderOn August 25, 1954, Trial Examiner John C. Fischer, issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and supporting briefs of the Respondent111 NLRB No. 46.